DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 7/29/21 has been entered.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 7/29/21 has been entered in full. Claims 1, 4 and 5 are amended. Claims 2 and 3 are canceled. Claims 1, 4, 5 and 16-26 are pending.
The elected invention under consideration is Invention I, drawn to a method of treatment comprising administering an inhibitor of YAP or an activator of integrin β3. Each of the pending claims is directed to the elected invention.
The election of "virus-mediated CRISPR/Cas9" as the species of YAP inhibitor was previously acknowledged, and the species of "virus-mediated short hairpin RNA (shRNA)" was previously rejoined. Claim(s) 18, 19 and 21-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1, 4, 5, 16, 17 and 20 are under consideration, as they are directed to the species under consideration.

Information Disclosure Statement
The Information Disclosure Statement of 7/29/21 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (7/29/21).

The rejection of claims 1, 4, 5 and 20 at pg 3-4 under 35 U.S.C. 102(a)(1) as being anticipated by Bomb et al (1988) is withdrawn in view of the amendments to the claims that limit the subject to one who has not been diagnosed with atherosclerosis, and further in view of the rejection of the amended claims under 35 U.S.C. 102(a)(1) as being anticipated by Kumawat et al (1986), which is cited by Bomb et al. 
The rejection of claims 1, 4 and 16 at pg 5-6 under 35 U.S.C. 103(a) as being unpatentable over Wang et al (2012)(inadvertently stated as being "under 35 U.S.C. 102(a)(1)" at page 4) is withdrawn in view of: (1) the amendments to the claims that limit the claimed method to treatment to one for reducing risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis, and (2) Applicants' persuasive arguments at pages 5-7 of the 7/29/21 reply, which relies on the Declaration Under 35 C.F.R 1.132 of Dr. Li Wang filed on the same date, attesting to the reasons why a person of skill in the art would not have been motivated to apply the teachings of Wang to reduce the risk of developing atherosclerosis, or have a reasonable expectation of success based on the teachings of Wang.
The rejection of claims 1, 4, 5 and 17 at pg 6-7 under 35 U.S.C. 103(a) as being unpatentable over Wang et al (2012) in view of Diguet et al, WO 2015121323, and Dahlman et al, U.S. 20150232883 is withdrawn for the same reasons as above for rejection over Wang et al.


New rejections
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumawat et al (1986. J Assoc Physicians India. 34(10): 704-705). The earliest date to which the instant application claims priority is 12/7/16.
Claim 1, in the alternative, and claim 20, as amended, each encompass a method for reducing risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis by administering to the subject a composition comprising an effective amount of an activator of integrin β3, wherein the activator is MnCl2, which is manganese chloride. Claims 4 and 5 limit the composition to a dietary supplement administered by oral ingestion.
Kumawat teaches a study wherein a diet including manganese chloride (MnCl2) was fed to an animal (rabbit) model of development of atherosclerosis, with the result that it "prevented the development of atherosclerosis in the aorta by 72%" (see Abstract). The animals initially had no atherosclerosis, and the control animals had zero atherosclerosis at the end of the study (See the table on page 405). Thus, the animals at the start of the study meet the limitation of "a subject who has not been diagnosed with atherosclerosis", because they do not have any atherosclerosis. The limitation of claim 1 directed to "reducing the risk of developing atherosclerosis" is met by the teaching that the manganese prevented "development of atherosclerosis in the aorta by 72%", because a prevention of development is equivalent to a reduction of risk of development. Furthermore, as the manganese chloride was given as part of a diet, it meets the further limitations of claims 4 and 5 directed to oral ingestion as a medicament or dietary supplement. Thus, the teachings of Kumawat anticipate claims 1, 4, 5 and 20. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang KC et al (2016 October 11. Nature 540(7634): 579; published on-line 9/26/16), and further in view of Wang (2012, Arterioscler Thromb Vasc Biol; 32:2662-2669; cited previously).
Claim 1, in the alternative, and claim 16 each encompass a method for reducing risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis by administering to the subject a composition comprising an effective amount of an inhibitor of YAP, wherein the inhibitor is a virus-mediated short hairpin RNA (shRNA). The term "risk of developing atherosclerosis" is not defined in the instant specification, and is therefore interpreted broadly as encompassing any treatment that reduces the chance of development of atherosclerosis as compared to that of a control.
Wang KC teaches that the "objective of this study is to investigate the functional role of YAP/TAZ in the flow regulation of atheroprone endothelial phenotypes and the consequential development of atherosclerotic lesions", that "[i]n vivo blockade of YAP/TAZ translation by morpholino oligos significantly reduced endothelial inflammation and the size of atherosclerotic lesions", and that "[o]ur results demonstrate a critical role of the activation of YAP/TAZ by disturbed flow in promoting atheroprone phenotypes and atherosclerotic lesion development. Therefore, inhibition of YAP/TAZ activation is a promising athero-protective therapeutic strategy" (see Abstract). Wang KC further 
Wang (2012) teaches that in "both mouse and rat arterial injury models YAP expression is significantly induced and correlated with the vascular SMC [smooth muscle cell] phenotype" and "knocking down YAP expression in a rat carotid balloon injury model and genetic deletion of YAP, specifically, in vascular SMCs in mouse after carotid artery ligation injury attenuates injury-induced SM phenotypic switch and neointima formation" (see Abstract). This knockdown was performed with "lentivirus encoding short hairpin (sh) RNA against YAP (shYAP) to attenuate YAP gene upregulation after rat carotid artery balloon injury" (pg 2665). Wang (2012) further teaches that "In this report we demonstrate that preventing YAP induction after arterial injury can significantly attenuate neointima formation in vivo at least in part through inhibiting SMC proliferation and migration (Figures 5 and 6) (pg 2669). Thus, Wang 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method for reducing risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis by administering to the subject a composition comprising an effective amount of a YAP inhibitor, wherein the YAP inhibitor is a morpholino oligo, taught by Wang KC, and further modify it to substitute a YAP inhibitor that is a virus-mediated shRNA YAP inhibitor as taught by Wang (2012). The person of ordinary skill in the art would have recognized that the virus-mediated shRNA taught by Wang (2012) would also work to inhibit YAP expression in vivo. Thus, such a modified method represents a simple and predictable substitution of one art-recognized equivalent (YAP inhibitor) for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4 limits the method of claim 1 to one wherein the composition is a medicament administered, in the alternative, by injection. As noted above, Wang KC teaches administration of the morpholino oligo-based YAP inhibitor by injection. Wang (2012) further teaches that a "detailed Materials and Methods section is provided in the online-only Data Supplement" (pg 2663). This Supplement referenced by Wang KC teaches that the shRNA was administered by infusion, which is a form of injection (see page 6 of "Supplement Material" for Wang et al 2012; Arterioscler Thromb Vasc Biol. 32(11); 20 pages as printed. Published on-line at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3475752/#SD1). In practicing the modified method obvious over the teachings of Wang KC in view of Wang (2012) set forth above, the skilled artisan would have relied on the teachings of Wang (2012) for the administration of the shRNA-based YAP inhibitor, and therefore claim 4 is also unpatentable over the modified method set forth above. 


s 1, 4, 5 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang KC et al (2016 October 11. Nature 540(7634): 579; published on-line 9/26/16; cited previously), and further in view of Diguet et al, WO 2015/121323, published 20 August 2015 (cited previously), and Dahlman et al, U.S Patent Application Publication 20150232883, published 8/2015, filed 5/6/15 and claiming priority to 12/12/13 (cited previously).
Claim 1, in the alternative, and claim 17 each encompass a method for reducing risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis by administering to the subject a composition comprising an effective amount of an inhibitor of YAP, wherein the inhibitor is a virus-mediated CRISPR/Cas9. The term "risk of developing atherosclerosis" is not defined in the instant specification, and is therefore interpreted broadly as encompassing any treatment that reduces the chance of development of atherosclerosis as compared to that of a control. Claims 4 and 5 limit the administration to oral ingestion.
The teachings of Wang KC are set forth above.
Wang KC does not teach such a method wherein the YAP inhibitor is a virus-mediated CRISPR/Cas9.
The teachings of Diguet are set forth above. Diguet further teaches that down-regulation of Yap may also be carried out by administering an effective amount of a nuclease based technology such as Cas9/Crispr systems (page 9). Diguet does not teach that the CRISPR/Cas9 is virus-mediated as required by claims 1 and 17.
Diguet teaches various means for down-regulating Yap1 expression or transcriptional activity in a mammal (page 8), and that "said down-regulation may be carried out by administering an effective amount of an anti-sense nucleotide inhibiting specifically Yap1 gene expressions. Said anti-sense nucleotide is for example a siRNA (or dsRNA), a miRNA, a shRNA, a ddRNAi" (page 9). Diguet further teaches that "[t]he above-mentioned anti-sense nucleotides can be injected into the cells or tissues by lipofection, transduction or electroporation or viral infection (e.g., by using an AAV9 vector). They can be used to specifically destroy the mRNAs encoding Yap1, Fat4 or Amotl1 thereby entailing the possible therapeutic applications mentioned above". Diguet further teaches that down-regulation of Yap may also be carried out by administering an 
Dahlman teaches delivery methods for components of a CRISPR-Cas system (See Abstract). Dahlman further teaches that these components can be delivered by one or more types of virus (e.g., ¶ 196), using routes of administration found in U.S. Patent 8,454,972 or 8,404,658 (each cited previously), for example (¶ 196), each of which includes oral administration (e.g., '972, col 22; '658, col 27) and is incorporated by reference per ¶ 2 of Dahlman ("all documents cited or referenced herein… are hereby incorporated herein by reference, and may be employed in the practice of the invention"). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method for reducing risk of developing atherosclerosis in a subject who has not been diagnosed with atherosclerosis by administering to the subject a composition comprising an effective amount of a YAP inhibitor, wherein the YAP inhibitor is a morpholino oligo, taught by Wang KC, and further modify it to substitute a YAP inhibitor that is a CRISPR/Cas9 YAP inhibitor as taught Diguet, and to further modify the CRISPR/Cas9 to make it virus-mediate as taught by Dahlman. In view of the teachings of Diguet regarding the various different means of inhibiting YAP, including shRNA and CRISPR/Cas9, the person of ordinary skill in the art would have recognized equivalence between the use of a morpholino oligo YAP inhibitor and the CRISPR system taught by Diguet. The person of ordinary skill in the art would have been further motivated to look to Dahlman for delivering of CRISPR/Cas9 because Diguet is silent as to the means for delivering the Crispr/Cas9 system, and Dahlman provides such means, and would have a reasonable expectation of success because Dahlman teaches methods that are generally applicable to any desired use of the Crispr/Cas9 system. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). 
Claims 4 and 5 limits the method of claim 1 to one wherein the composition is a medicament or dietary supplement administered by oral ingestion. As noted above, 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646